DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
 	Claims 1, 4-6, 8, 16, 17, 23, 24, and 26-30 remain pending.
Claims 1, 4-6, 8, 24 and 30 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 24 is withdrawn as being drawn to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/2020. 

Election/Restrictions
Claims 16, 17, 23, and 26-29 are allowable, accordingly, the withdrawn species of “c” (a host comprising an expression vector expressing nucleic acid sequence which comprises or consists of the nucleic acid sequence of the lncRNA of SEQ ID NO: 12 or a nucleic acid sequence having at least 99% sequence identity over the entire length of SEQ ID NO: 12) is hereby rejoined, as is claim 24 which is limited to that species. 
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 1, 4-6, 8, and 30 directed to an invention non-elected without traverse.  Accordingly, claims 1, 4-6, 8, and 30 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments overcame the rejections of record. Subsequent search and consideration did not uncover further issues.  For example, the following references support for the enabled use of prokaryotic cells as vectors for the delivery of mRNA and RNA interference molecules to mammalian cells and organisms as embraced by species “c” and claim 24:  Schoen et al (Cellular Microbiology (2005) 7(5): 709–724), Xiang et al (Nature Biotech. 24(6): 697-702, 2006), Li et al (Cell Cycle 5:18, 2103-2109, 2006), and Nguyen et al (In: Madame Curie Bioscience Database [Internet]. Austin (TX): Landes Bioscience; 2000-2013. Retrieved from: https://www.ncbi.nlm.nih.gov/books/NBK6085/). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Claims 16, 17, 23, 24,and 26-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner
Art Unit 1674



/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635